Citation Nr: 1519047	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  07-10 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to
herbicide exposure, or to service-connected type II diabetes mellitus or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel

INTRODUCTION

The Veteran served on active duty from May 1963 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a January
2006 rating decision of a Department of Veterans Affairs (VA) Regional Office
(RO) that denied service connection for the issues listed on appeal.  In connection with his appeal, the Veteran testified at a videoconference hearing
before the undersigned Veterans Law Judge in April 2011.  The appeal was subsequently remanded in September 2011 and April 2014.

In a September 2013 Written Brief Presentation, the Veteran's representative submitted claims for service connection for gastroesophageal reflux disease, knee tendonitis, and "tennis elbow" to include as secondary to service connected diabetes mellitus, but these matters have not yet been addressed by the RO despite being referred back to the RO in the April 2014 remand.  As such, the matters are not currently on appeal and are referred back to the RO for appropriate actions.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, the Board is aware of the lengthy period during which the appeal has been pending and regrets additional delay.  That having been said, the Veteran's representative has argued in an April 2015 Written Brief Presentation that the supplemental opinion received subsequent to the April 2014 remand is inadequate, and upon review of that opinion the Board is compelled to agree.

First, in the April 2014 remand, the Board requested an opinion as to the likelihood that the Veteran's hypertension was due to service, to include exposure to Agent Orange.  In rendering this opinion in reference to Agent Orange, in June 2014, the examiner noted only that "[h]ypertension is not a recognized presumptive condition of Agent Orange exposure and is not likely a result of this exposure."  This is a conclusory statement, and the Board was well aware at the time of the prior remand that hypertension is not one of the diseases listed in 38 C.F.R. § 3.309(e) (2014.  Had that it been the end of its inquiry as to Agent Orange, the question would have not been posed on remand.  As it stands, a further opinion addressing any direct (rather than presumptive) relationship between hypertension and Agent Orange is required.  

Second, the Board requested an opinion as to the likelihood that hypertension was aggravated by the service-connected PTSD.  The examiner again provided an inadequate opinion, noting only that "[w]hile stress may cause a temporary rise in blood pressure, this is usually transient and does not in itself lead to a diagnosis of hypertension."  This comment may speak to the general trend in such cases, but it did not address the Veteran's own situation or his specific PTSD symptoms.  The examiner separately noted that there was no evidence of permanent or chronic "aggravation" of the condition, but it is unclear whether this statement refers to causation from PTSD (as opposed to, say, type II diabetes mellitus), and in any event there is no rationale.  By contrast, the Veteran's representative in the April 2015 Written Brief Presentation provided a copy of a VA/Department of Defense clinical practice guideline linking PTSD with cardiovascular diseases, including hypertension.  Within this context, further inquiry is essential as to whether the symptoms and severity of the Veteran's PTSD have had a causal effect on his diagnosed hypertension.

With regard to both questions, the Board finds that it would be best for the Veteran to be reexamined, with an interview portion that sheds additional light on the symptoms of PTSD so that they may be considered in determining their causal effect (if any) on the claimed hypertension.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must afford the Veteran a VA cardiovascular examination to address the etiology of his claimed hypertension and, specifically, its relationship (if any) to Agent Orange in service and to the service-connected PTSD.  The claims file should be reviewed in its entirety.  The examiner is requested to interview the Veteran about the current symptoms and severity of his PTSD, and is requested to direct attention to the findings from the Veteran's March 2014 VA PTSD examination (contained in Virtual VA).  Then, the following opinions must be rendered:

(a) Is it at least as likely as not (a 50 percent or
greater probability) that the Veteran's current
hypertension is due to service, specifically to include exposure to Agent Orange?

(b) Is it at least as likely as not (a 50 percent or
greater probability) that current hypertension is
chronically aggravated or worsened by his PTSD,
beyond the natural progress of the disease, regardless
of the date of onset of either disorder?  If the examiner finds that there is evidence of temporary secondary rises in blood pressure but not aggravation per se, the basis for this determination must be described in detail.

All opinions must be supported by a detailed rationale in a typewritten report.

2.  Then, the appeal must be readjudicated.  If the determination remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given a reasonable period of time in which to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




